Citation Nr: 1026655	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 until retiring in 
June 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
June and September 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In support of his claim, the Veteran testified at a 
videoconference hearing in April 2010 before the undersigned 
Veterans Law Judge of the Board.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran contends he began experiencing the effects of sleep 
apnea while in the military, in 1991 or thereabouts, but that he 
did not report or complain about it during service because it 
might have cost him his job given the nature of his military 
responsibilities and duties.

The RO denied the claim given this admitted absence of any 
relevant complaints or findings in service and because the 
earliest post-service indication of the condition was in 2008, 
some 5 years after the Veteran retired from the military.

But the Veteran has submitted a September 2008 supporting letter 
from C.M.N., M.D., M.S., of the Department of Neurology, Sleep 
Medicine Division, of the Vanderbilt University Medical Center, 
indicating that, given the lack of objective data, there is no 
way for him to know for certain whether the Veteran's 
obstructive sleep apnea dates back to his military service (as 
the Veteran alleges), but that it is not an unreasonable 
assertion given the reported history.

In a precedent case, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the U. S. Court of Appeals for the Federal Circuit 
held that lay evidence is potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as 
service treatment records (STRs).  Therefore, to determine 
whether the Veteran's lay testimony concerning this ultimately 
has probative value, a determination necessarily also needs to be 
made as to whether his lay testimony is also credible.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  
See, too, Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection is not limited to situations where the claimed 
disability was first complained about or diagnosed in service, 
rather, it is also permissible where the evidence nonetheless 
indicates the condition was incurred in service.  
38 C.F.R. § 3.303(d).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court/CAVC) indicated the 
Board may not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. Nicholson, 
19 Vet. App. 427 (2006), reliance on a Veteran's statements 
renders a medical report not credible only if the Board rejects 
the statements of the Veteran as lacking credibility.

The Court also more recently indicated in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), that review of the claims file - 
as it pertains to obtaining an overview of the claimant's medical 
history, is not dispositive of the probative value of a medical 
opinion.  Instead, it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.

Here, in his September 2008 letter, Dr. C.M.N. admittedly was 
unable to determine whether the Veteran's obstructive sleep apnea 
dates back to his military service, but this physician was 
equally unable to rule out this possibility and, indeed, 
indicated it is not an unreasonable assertion.

Therefore, before deciding this appeal, the Board believes it 
would be helpful to have the Veteran undergo a VA compensation 
examination for more definitive medical comment concerning the 
etiology of his obstructive sleep apnea, and specifically in 
terms of whether it dates back to his military service 
as he is alleging.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); and 38 
C.F.R. § 3.159(c)(4) (2009).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA examination 
for a medical nexus opinion concerning the 
likelihood (very likely, at least as likely 
as not, or unlikely) that his obstructive 
sleep apnea dates back to his military 
service.  And to assist in making this 
critical determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical and other history 
- including his STRs, a copy of this remand, 
and the September 2008 letter from C.M.N., 
M.D., M.S., of the Department of Neurology, 
Sleep Medicine Division, of the 
Vanderbilt University Medical Center.

The term "at least as likely as not", i.e., 
at least 50 percent probability, does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

However, the VA examiner is cautioned against 
concluding the obstructive sleep apnea does 
not date back to service solely on the 
rationale that the Veteran admittedly did not 
complain about or receive a diagnosis of this 
condition while in service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was deemed inadequate where the 
examiner did not comment on the Veteran's 
report of relevant symptoms or injury in 
service and, instead, relied on the absence 
of evidence in his STRs to provide a negative 
opinion).

Whatever his or her conclusion, the examiner 
must discuss the medical rationale of the 
opinion, if necessary citing to relevant 
evidence in the file.

2.  Then readjudicate the claim for sleep 
apnea in light of the additional evidence.  
If this claim is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of this claim

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


